


--------------------------------------------------------------------------------


EXHIBIT 10.11






 
REGAL-BELOIT CORPORATION


TARGET (SUPPLEMENTAL) RETIREMENT PLAN
 

 








 
 I.
 
PURPOSE
 
II.
 
DEFINITIONS
 
 III.
 
 ELIGIBILITY - PARTICIPATION
 
IV.
 
BENEFITS
 
V.
 
CLAIMS PROCEDURE
 
VI.
 
ADMINISTRATION
 
VII.
 
AMENDMENT AND TERMINATION
 
VIII.
 
MISCELLANEOUS




 

Page 66 of 83

--------------------------------------------------------------------------------



REGAL-BELOIT CORPORATION


TARGET (SUPPLEMENTAL) RETIREMENT PLAN




I. PURPOSE


REGAL-BELOIT CORPORATION desires to provide Plan Participants with a retirement
benefit which is adequate and competitive, when compared to peer company
employers. The Plan is intended to provide a mechanism to provide supplemental
retirement benefits to existing and newly hired employees of the Company who
become eligible to participate, and to supplement retirement benefits payable
from the Company's qualified retirement plan(s) to executives who are hired
mid-career. By providing such benefits, the Company will remain able to attract
and retain exceptional senior management personnel, and provide for orderly
management succession.
 
II. DEFINITIONS


2.01 "Actuarial Equivalent" means a form of benefit differing in time, period,
or manner of payment, but having the same value as the form of benefit payment
expected to be paid to a Participant over his or her remaining lifetime,
commencing on the first day of the month coincident with or next following his
or her Normal Retirement Date. An Actuarial Equivalent determined hereunder
shall be based on the mortality table, assumed rate of interest, and other
factors utilized by the Pension Benefit Guaranty Corporation (PBGC), and in
effect at the time a benefit payment amount is determined. PBGC factors to be
utilized in determining the value of a benefit will be those factors used by the
PBGC to value annuities for a single employer, trusteed plan terminating as of
the first day of the month that includes the date in which the Participant
attains (or would have attained) his or her Normal Retirement Date.


2.02 "Administrative Committee" and "Committee" mean the Committee appointed
pursuant to Article VI to administer the Plan.


2.03 "Agreement" means the REGAL-BELOIT CORPORATION Target (Supplemental)
Retirement Plan Agreement between a Participant and the Company, whereby a
Participant agrees to the terms and provisions of the Plan, and the Company
agrees to pay benefits in accordance with the Plan. An Agreement shall be
executed by and between the Company when a Participant first becomes eligible to
participate in the Plan.


2.04 "Change of Control" means that a "Change in Control of the Company" has
been deemed to occur pursuant to a Change in Control Agreement in effect between
the Company and its Chief Executive Officer. If the Company is not a party to
such a Change in Control Agreement, "Change of Control" means the purchase or
other acquisition by any person, entity or group of persons, within the meaning
of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934 or any
comparable successor provision, or a beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of 30% or more of either the outstanding
shares of common stock or the combined voting power of Company's then
outstanding voting securities entitled to vote generally, or the approval by the
stockholders of Company of a reorganization, merger, or consolidation, in each
case, with respect to which persons who were stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated Company's then outstanding securities, or a liquidation or
dissolution of Company or of disposition by the sale or otherwise of all or
substantially all of the Company's assets.


 
Page 67 of 83

--------------------------------------------------------------------------------

 
2.05 "Company" means REGAL-BELOIT CORPORATION, a Wisconsin Corporation, its
successors and assigns, and any affiliated companies which grant participation
hereunder to an employee with the Company's consent. References to "Company" in
the Plan refer to the Company or, if appropriate, the participating affiliate of
the Company which employs the Participant.


2.06 "Early Retirement Date" and "Early Retirement" mean the date of Termination
of Service of a Participant for reasons other than death before age sixty-five
(65), but at or after age sixty-two (62) with fifteen (15) Years of Service, or
Termination of Service under circumstances which the Company, in its sole
discretion, elects to treat as an Early Retirement under the Plan.


2.07 "ERISA Funded" means that the Plan is prevented from meeting the "unfunded"
criterion of the exceptions to the application of Parts 2 through 4 of Subtitle
B of Title I of the Employee Retirement Income Security Act of 1974, as amended
(ERISA).


2.08 "Final Average Compensation" means the average result produced by dividing
the total Salary paid by the Company to a Participant during the sixty (60)
consecutive month period immediately preceding his or her Termination of Service
by the lesser of:


(a) sixty (60), or


(b) the actual number of months of the Participant's service with the Company,
as determined pursuant to the Participant's Agreement to participate in the
Plan.


2.09 "IRC" means the Internal Revenue Code of 1986, as amended.


2.10 "Normal Retirement Date" and "Normal Retirement" mean the date of
Termination of Service of the Participant coincident with or following the date
he or she attains age sixty-five (65).


2.11 "Other Retirement Plans", "Other Retirement Plans' Benefit" mean the
aggregate of the retirement benefit which is attributable to the Hypothetical
Investment Account, or its Actuarial Equivalent, to which a Participant would be
entitled if monthly payments were made to him in the form of a single life
annuity commencing on the first day of the month immediately following the
Participant's Normal Retirement Date. For purposes of the Plan, the
"Hypothetical Investment Account" shall consist of an amount equal to the
hypothetical value of the Participant's Profit Sharing Plan Account, as
hereinafter described. A Participant's Hypothetical Investment Account shall
consist of the beginning balance of the Participant's Profit Sharing Plan
Account as of the Profit Sharing Plan's most recent valuation date immediately
preceding the Participant's date of eligibility for participation in this Plan,
as specified in the Participant's Agreement. The beginning balance of each
Participant's Hypothetical Investment Account shall be increased by Hypothetical
Company Contributions, if any, and by Hypothetical Investment Earnings.
"Hypothetical Company Contributions" shall be calculated and determined assuming
an annual increase in Salary of one percentage point higher than the
cost-of-living adjustments applied under IRC Section 415(b)(1)(A), and Company
contributions determined as follows: (a) For periods prior to the date the
REGAL-BELOIT CORPORATION Profit Sharing Plan was merged with the predecessor
plan to the Regal-Beloit 401(k) Plan, a four percent (4%) Profit Sharing Plan
contribution; (b) For periods on and after the date the REGAL-BELOIT CORPORATION
Profit Sharing Plan was merged with the predecessor plan to the Regal-Beloit
401(k) Plan, a Company matching contribution equal to 1.5% of a Participant's
Salary plus a Company base contribution of 2% of a Participant's Salary;
provided, however, that the hypothetical base contribution shall not be credited
unless the Participant is employed on the last day of the Plan Year; and (c) Any
other Company contributions to a qualified retirement plan in which the employee
has been a Participant if specified in the Participant's Agreement.
"Hypothetical Investment Earnings" shall be calculated and determined assuming
investment earnings equal to the most recent 12-month average yield on corporate
bonds. Hypothetical Company Contributions and Hypothetical Investment Earnings
shall be credited to a Participant's Hypothetical Investment Account at the same
time and in the same manner as prescribed by the Profit Sharing Plan. For
purposes of this Section, the "average yield on corporate bonds" means the
composite average yield for the preceding calendar year of industrial and public
utility bonds, rated Aaa through Baa, as determined from "Moody's Bond Record"
published monthly by Moody's Investor's Service, Inc. (or any successor
thereto), or, if such yield is no longer available, a substantially similar
average selected by the Administrative Committee.


 
Page 68 of 83

--------------------------------------------------------------------------------

 
2.12 "Participant" means an employee of the Company who is designated to be
eligible pursuant to Section 3.01 hereof and who signs and delivers an Agreement
to the Company.


2.13 "Plan" means the REGAL-BELOIT CORPORATION Target (Supplemental) Retirement
Plan, as amended from time to time.


2.14 "Plan Year" means the Company's fiscal year, which, unless and until
changed, is January 1 to December 31.


2.15 "Profit Sharing Plan" means either the REGAL-BELOIT CORPORATION Profit
Sharing Plan, as amended from time to time, or the Regal-Beloit 401(k) Plan and
its predecessor, as amended from time to time. Unless the context requires
otherwise, definitions as used herein shall have the same meaning as in the
Profit Sharing Plan when applied to said Plan.


2.16 "Retirement Date" means a Participant's Early Retirement Date or Normal
Retirement Date.


2.17 "Salary" for purposes of the Plan shall be the total of the Participant's
base yearly salary paid by the Company during a Plan Year, and considered
"wages" for FICA and federal income tax withholding, plus any bonus payments
from the Company earned by the Participant for the Plan Year (even if not paid
in that Plan year) and any amounts deferred by the Participant under an
unfunded, nonqualified plan maintained by the Company. For purposes of this
Section, Salary amounts considered shall exclude reimbursements or other expense
allowances (whether or not includable in gross income, and including but not
limited to car allowances), (cash or non-cash) fringe benefits (including but
not limited to contest prizes), moving expenses, welfare benefits (including but
not limited to imputed income on life insurance coverage, unused and/or accrued
vacation pay and severance pay), and any distribution of stock (excluding
proceeds from any stock options, stock appreciation rights, or any other stock
or equity based management incentive plan. Salary amounts considered shall
include any amounts by which the Participant's Salary is reduced by a salary
reduction or similar arrangement under any qualified plan described in IRC
Section 401(a) or any cafeteria plan (as described in IRC Section 125)
maintained by the Company.


2.18 "Social Security Retirement Benefit" means the monthly amount of the
primary Social Security benefit payable, or projected to be payable, to a
Participant (regardless of whether such Social Security benefit is or has been
applied for) at his or her Normal Retirement Date. The Social Security
Retirement Benefit shall include a benefit payable to the Participant under any
other similar retirement program sponsored by the United States government to
which the Company contributed (at least in part) or which the Company funded (in
whole or in part) by tax or similar levy.


2.19 "Surviving Spouse" means the spouse of a Participant on his or her
Retirement Date, who is entitled to receive payments under Section 4.04 hereof,
and who survives the Participant to receive any Surviving Spouse's benefit
payable under the Plan. For purposes of the Plan, a "Spouse" is a the
Participant's husband or wife under a legal union recognized by applicable state
or federal law.


 
Page 69 of 83

--------------------------------------------------------------------------------

 
2.20 "Target (Supplemental) Retirement Plan Trust" and "Trust" mean any
irrevocable grantor trust or trusts established by the Company with an
independent trustee for the benefit of persons entitled to receive payments
hereunder.


2.21 "Tax Funded" means that the interest of a Participant in the Plan will be
includable in the gross income of the Participant for federal income tax
purposes before actual receipt of Plan benefits by the Participant.


2.22 "Termination for Cause" means a Termination of Service of the Participant
resulting from the Participant's fraud, misappropriation, embezzlement, or theft
of Company property, conviction of a felony, or violation of restrictive
covenants contained in any employment agreement between him and the Company, or
a willful and repeated violation of published standards of conduct of the
Company, the determination of which shall be made solely by the Company.


2.23 "Termination of Service" means the cessation of Participant's employment
with the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of retirement, death, or disability;
provided, however, that a Participant who is entitled to long-term disability
benefits under a long-term disability plan sponsored by the Company shall not be
deemed to have incurred a Termination of Service until the earlier of the first
anniversary of the date the Participant became entitled to long-term disability
benefits, or the date the Participant no longer qualifies for long-term
disability benefits, including loss of qualification due to death.


2.24 "Years of Service" means periods of service credited to a Participant based
on the period beginning with the Participant's employment commencement date, as
specified in the Participant's Agreement, and ending on the date the Participant
incurs a Termination of Service. Nonsuccessive periods of service of less than
whole year periods of service shall be aggregated, with 12 months of service or
365 days of service equaling a whole year of service. In its sole discretion,
the Committee may award additional Years of Service to a Participant at any time
prior to his or her Retirement Date as specified in the Participant's Agreement.
 
III. ELIGIBILITY; PARTICIPATION


3.01 Eligibility. Participation in the Plan shall be limited to employees of the
Company who meet all of the following conditions:


(a) each employee must be a corporate officer or other key employee of the
Company who is designated as eligible to participate in the Plan by the
Administrative Committee. The determination of which corporate officers and
other key employees shall be designated eligible shall be made solely by the
Committee;


(b) each employee designated eligible to participate must file an Agreement with
the Company in order to become a Participant in the Plan.


An employee who meets all of the requirements of this Section shall become a
Participant in the Plan. Except as otherwise provided in Section 3.02, once an
employee becomes a Participant in the Plan, he or she shall remain a Participant
until his or her Termination of Service, and thereafter until all benefit
payments, if any, to the Participant (or his or her Surviving Spouse) have been
made.


3.02 Continuing Eligibility. If for any reason, a Participant's Salary has been
reduced, or if he or she has had a material reduction in job responsibility, job
description, or job duties, his or her participation in the Plan may be
terminated as determined in the sole discretion of the Committee. In the event
of such termination, a Participant shall be deemed to have incurred a
Termination of Service. Unless such termination occurs on or after the
Participant's Early Retirement Date, or Normal Retirement Date, no benefit shall
be payable to or on behalf of the Participant under the Plan.


 
Page 70 of 83

--------------------------------------------------------------------------------

 
3.03 Reemployment. Any Participant who incurs a Termination of Service shall not
be eligible to participate in the Plan on reemployment, unless the Committee so
determines. In such event, the Committee shall specify the effective date of the
Participant's renewed eligibility, and the conditions of his or her
participation, including any adjustments in Years of Service, accrued benefit
earned on the date of his or her reparticipation, if any, and other factors to
reflect his or her break in continued participation. The Committee shall notify
each reemployed Participant of his or her eligibility, of the effective date,
and the conditions of participation, as specified by the Participant's
Agreement.


IV. BENEFITS


4.01 Retirement Benefit. A Participant whose Termination of Service occurs on
his or her Normal Retirement Date or Early Retirement Date shall be eligible for
a retirement benefit, payable in monthly installments as provided in Section
4.03. The monthly benefit payable shall equal:


(a) 2.0% of the Participant's Final Average Compensation, multiplied by his or
her Years of Service (up to a maximum of 30) determined as of the Participant's
Retirement Date, less


(b) the Participant's Other Retirement Plans' benefit; and


(c) the Participant's Social Security Retirement Benefit.


4.02 Benefit Commencement Other Than on Normal Retirement Date. The Retirement
Benefit of a Participant whose Retirement Date is on his or her Early Retirement
Date, but before his or her Normal Retirement Date, shall commence on the first
day of the month immediately following his or her Normal Retirement Date;
provided, however, that a Participant who terminates on his or her Early
Retirement Date may, with the consent of the Committee, elect that the benefit
determined under Section 4.01 commence on the first day of any month following
his or her Early Retirement Date (but not after his or her Normal Retirement
Date).


4.03 Form and Commencement of Benefit Payment. An aggregate number of no more
than one hundred and eighty (180) monthly benefit payments shall be payable
under the Plan. Any benefit payable to the Participant under the Plan shall be
payable commencing on the first day of the month immediately following the
Participant's Normal Retirement Date, or an earlier date if elected by a
Participant eligible for Early Retirement pursuant to Section 4.02. Monthly
benefit payments shall continue on the first day of each month thereafter, until
the first of the following dates:


(a) the last payment date immediately preceding the death of the Participant who
dies without a Surviving Spouse;


(b) the last payment date immediately preceding the death of the Surviving
Spouse of the Participant; or


(c) the date the one hundred and eightieth (180th) payment has been made to the
Participant and/or his or her Surviving Spouse.


 
Page 71 of 83

--------------------------------------------------------------------------------

 
4.04 Surviving Spouse Benefit. The Company shall pay the Surviving Spouse of a
Participant:


(a) Death During Employment. In the event a Participant dies while employed by
the Company, but on or after the Participant has become eligible for Early or
Normal Retirement, a Surviving Spouse benefit equal to 1/2 of the Participant's
retirement benefit shall be payable as provided in this subsection. The monthly
amount of the Surviving Spouse's benefit payable shall be calculated and
determined as if the Participant had retired on the date of his or her death.
Payment of the Surviving Spouse benefit shall commence on the first day of the
month immediately following the date of the Participant's death, and shall be
payable until the one hundred and eightieth (180th) monthly installment has been
paid, or until the last payment immediately preceding the Surviving Spouse's
date of death, whichever occurs first. No Surviving Spouse benefit shall be paid
to a Participant who dies while employed by the Company but prior to becoming
eligible for Early or Normal Retirement.


(b) Death After Retirement Date. In the event a Participant dies on or after his
or her Retirement Date, a Surviving Spouse benefit shall be payable as provided
in this subsection. One-half (1/2) of the monthly amount of any of the one
hundred and eighty (180) installments payable under the Plan remaining unpaid to
the Participant on the date of his or her death, if any, shall be payable to the
Participant's Surviving Spouse. Payment of the Surviving Spouse benefit shall
commence on the first day of the month immediately following the date of the
Participant's death, and shall continue monthly until the one hundred and
eightieth (180th) monthly installment has been paid, including installments paid
prior to the Participant's death, or until the last payment immediately
preceding the Surviving Spouse's date of death, whichever occurs first. No
benefits shall be paid upon the death of a Participant who has no Surviving
Spouse.


4.05 Vesting. Except in the event of a Termination for Cause, and except as
otherwise provided in Section 3.02, each Participant who is eligible for an
Early or Normal Retirement Benefit (whether or not the Participant has retired),
shall be one hundred percent (100%) vested in an Early or Normal Retirement
Benefit, determined under Section 4.01 hereof, based on Years of Service, Final
Average Compensation, and benefits payable from Other Retirement Plans as of any
appropriate date after the Participant has become eligible for an Early or
Normal Retirement Benefit. A Participant shall not be deemed vested in any
benefits from the Plan for any reason prior to becoming eligible for Early or
Normal Retirement.


4.06 Termination for Cause. If a Participant's Termination of Service occurs as
a result of a Termination for Cause, no benefit shall be payable under the Plan.
Upon Termination for Cause, the provisions of Section 4.05 shall not apply, and
the Participant shall immediately cease to be eligible for any benefit otherwise
payable under Section 4.01 of the Plan.


4.07 Withholding; Employment Taxes. To the extent required by the law in effect
at the time payments are made, the Company shall withhold any taxes required to
be withheld by the federal, or any state or local, government.


4.08 Facility of Payment. Any benefit payable hereunder to any person under a
legal disability, or to any person who, in the judgment of the Administrative
Committee, is unable to properly administer his or her financial affairs, may be
paid to the legal representative of such person, or may be applied for the
benefit of such person in a manner which the Committee may select.


 
Page 72 of 83

--------------------------------------------------------------------------------

 
V. CLAIM FOR BENEFITS PROCEDURE


5.01 Claim for Benefits. Any claim for benefits under the Plan shall be made in
writing to the Committee. If such claim for benefits is wholly or partially
denied by the Committee, the Committee shall, within a reasonable period of
time, but not later than ninety (90) days after receipt of the claim, notify the
claimant of the denial of the claim. Such notice of denial shall be in writing
and shall contain:


(a) the specific reason or reasons for the denial of the claim;


(b) a reference to the relevant Plan provisions upon which the denial is based;


(c) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and


(d) an explanation of the Plan's claim review procedure.


5.02 Request for Review of a Denial of a Claim for Benefits. Upon receipt by the
claimant of written notice of denial of the claim, the claimant may within
sixty (60) days file a written request to the Committee, requesting a review of
the denial of the claim, which review shall include a hearing if deemed
necessary by the Committee. In connection with the claimant's appeal of the
denial of his or her claim, he or she may review relevant documents and may
submit issues and comments in writing.


5.03 Decision Upon Review of Denial of Claim for Benefits. The Committee shall
render a decision on the claim review promptly, but no more than sixty (60) days
after the receipt of the claimant's request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to one hundred-twenty
(120) days. Such decision shall:


(a) include specific reasons for the decision;


(b) be written in a manner calculated to be understood by the claimant; and


(c) contain specific references to the relevant Plan provisions upon which the
decision is based.


The decision of the Committee shall be final and binding in all respects on both
the Company and the claimant. Legal action against the Plan may not be commenced
more than 180 days after the Committee notifies the claimant of the
determination upon review.
 
VI. ADMINISTRATION


6.01 Plan Administrative Committee. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall be
the Administrative Committee of the Plan. The Administrative Committee may
assign duties to an officer or other employees of the Company, and delegate such
duties as it sees fit. No member of the Committee shall vote or act on matters
relating solely to himself or herself, or his or her Plan benefits.


6.02 General Rights, Powers and Duties of Administrative Committee. The
Administrative Committee shall be responsible for the management, operation and
administration of the Plan. In addition to any powers, rights, and duties set
forth elsewhere in the Plan, it shall have the following powers and duties to:


(a) adopt such rules and regulations consistent with the provisions of the Plan
as it deems necessary for the proper and efficient administration of the Plan;


 
Page 73 of 83

--------------------------------------------------------------------------------

 
(b) administer the Plan in accordance with its terms and any rules and
regulations it establishes;


(c) maintain records concerning the Plan sufficient to prepare reports, returns,
and other information required by the
Plan or by law;


(d) construe and interpret the Plan, and to resolve all questions arising under
the Plan;


(e) direct the Company to pay benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;


(f) employ or retain agents, attorneys, actuaries, accountants or other persons
who may also be employed by or represent the Company; and


(g) be responsible for the preparation, filing, and disclosure on behalf of the
Plan of such documents and reports as are required by any applicable federal or
state law.


6.03 Information to be Furnished to Administrative Committee. The records of the
Company shall be determinative of each Participant's period of employment,
Retirement Date, Termination of Service and the reason therefore, disability,
leave of absence, Years of Service, personal data, and Final Average
Compensation. Participants and their Surviving Spouse shall furnish to the
Committee such evidence, data or information, and execute such documents as the
Committee requests.


6.04 Responsibility. No member of the Committee shall be liable to any person
for any action taken or omitted in connection with the administration of this
Plan unless attributable to his or her own fraud or willful misconduct; nor
shall the Company be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director, officer
or employee of the Company. Further, the Company shall hold harmless, defend and
indemnify any individual in the employment of the Company and any Director of
the Company against any claim, action, or liability asserted against him in
connection with any action or failure to act regarding the Plan, except as and
to the extent such liability may be based upon the individual's own willful
misconduct or fraud. This indemnification shall not duplicate, but may
supplement, any coverage available under any applicable insurance coverage. This
indemnification provided hereunder shall continue as to a person who has ceased
serving on the Committee or as an officer, employee, or director of the Company,
and such person's rights shall inure to the benefit of his or her heirs and
representatives.
 
VII. AMENDMENT AND TERMINATION
 
7.01 Amendment. The Plan may be amended in whole or in part by the Company at
any time; provided, however, that the Committee may amend the Plan if the
amendments are (a) within in the scope of the law, (b) will not have a material
financial effect on the Company, and (c) are either immaterial changes in the
provisions of the Plan or technical changes required by applicable law. Notice
of any material amendment shall be given in writing to the Administrative
Committee or the Company, as appropriate, and to each Participant and each
Surviving Spouse of a deceased Participant. No amendment shall retroactively
decrease a Participant's vested benefit determined as of the amendment date
pursuant to Section 4.05.


7.02 Company's Right to Terminate. The Company reserves the sole right to
terminate the Plan at any time. Termination of the Plan shall not decrease a
Participant's vested benefit determined as of the termination date pursuant to
Section 4.05.


 
Page 74 of 83

--------------------------------------------------------------------------------

 
7.03 Special Termination. Any other provision of the Plan to the contrary
notwithstanding, the Plan shall terminate if the Plan is held to be ERISA Funded
or Tax Funded by a federal court, and appeals from that holding are no longer
timely or have been exhausted. The Company may terminate the Plan if it
determines, based on a legal opinion which is satisfactory to the Company, that
either judicial authority or the opinion of the U.S. Department of Labor,
Treasury Department or Internal Revenue Service (as expressed in proposed or
final regulations, advisory opinions or rulings, or similar administrative
announcements) creates a significant risk that the Plan will be held to be ERISA
Funded or Tax Funded, and failure to so terminate the Plan could subject the
Company or the Participants to material penalties or the inclusion of Plan
benefits in taxable income prior to actual receipt of Plan benefits. Upon any
such termination, the Company may:


(a) transfer the rights and obligations of the Participants and the Company to a
new plan established by the Company, which is not deemed to be ERISA Funded or
Tax Funded, but which is similar in all other respect to this Plan, if the
Company determines that it is possible to establish such a Plan;


(b) if the Company, in its sole discretion, determines that it is not possible
to establish the Plan in (a) above, the Company shall pay to each vested
Participant a lump sum benefit equal to the Actuarial Equivalent of his or her
vested benefit determined pursuant to Section 4.05;


(c) pay a lump sum benefit equal to the Actuarial Equivalent of a Participant's
vested benefit determined pursuant to Section 4.05 to the extent that a federal
court has held that the interest of the Participant in the Plan is includable in
the gross income of the Participant for federal income tax purposes prior to
actual payment of Plan benefits. The Actuarial Equivalent of any remaining
vested benefit shall remain as an obligation of the Company, to be paid to the
Participant as provided in the Plan;


(d) pursuant to Section 3.02, pay to a vested Participant a lump sum benefit
equal to the Actuarial Equivalent of the value of a Participant's vested benefit
if, based on a legal opinion satisfactory to the Company, there is a significant
risk that such Participant will be determined not to be part of a "select group
of management or highly compensated employees" for purposes of ERISA.


VIII. MISCELLANEOUS


8.01 Separation of Plan; No Implied Rights. The Plan shall not operate to
increase any benefit payable to or on behalf of a Participant (or his or her
Surviving Spouse) from any other plan maintained by the Company. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Surviving Spouse, or any other person any legal or equitable
right unless such right shall be specifically provided for in the Plan or
conferred by specific action of the Company in accordance with the terms and
provisions of the Plan. Except as expressly provided in the Plan, the Company
shall not be required or be liable to make any payment under the Plan.


8.02 No Right to Company Assets. Neither the Participant nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Company whatsoever, including, without limiting the
generality of the foregoing, any specific funds, assets or other property which
the Company, in its sole discretion, may set aside in anticipation of a
liability hereunder. Any benefits which become payable hereunder shall be paid
from the general assets of the Company or the Trust. The Participant shall have
only a contractual right to the amounts, if any, payable hereunder, unsecured by
any asset of the Company. Nothing contained in the Plan constitutes a guarantee
by the Company that the assets of the Company shall be sufficient to pay any
benefits to any person.


 
Page 75 of 83

--------------------------------------------------------------------------------

 
8.03 No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Company, or as a limitation of the right of the
Company to discharge any of its employees, with or without cause. Nothing herein
shall be construed as fixing or regulating the compensation or other
remuneration payable to the Participant.


8.04 Offset. If, at the time payments or installments of payments are to be made
hereunder, the Participant or the Surviving Spouse or both are indebted or
obligated to the Company, then the payments remaining to be made to the
Participant or the Surviving Spouse or both may, at the discretion of the
Company, be reduced by the amount of such indebtedness or obligation; provided,
however, that an election by the Company not to reduce any such payment or
payments shall not constitute a waiver of its claim for such indebtedness or
obligation.


8.05 Protective Provisions. In order to facilitate the payment of benefits
hereunder, each employee designated eligible shall cooperate with the Company by
furnishing any and all information requested by the Company, and taking such
other actions as may be requested by the Company. If the employee refuses to
cooperate, he or she shall not become a Participant in the Plan and the Company
shall have no further obligation to him or her under the Plan. In such event, no
benefit shall be payable to the Participant or his or her Surviving Spouse.


8.06 Non-assignability. Neither the Participant nor any other person shall have
any voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are expressly declared to be unassignable and non-transferable. No part of
the amounts payable shall be, prior to actual payment, subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by the Participant or any other person, or be transferable by
operation of law in the event of the Participant's or any other person's
bankruptcy or insolvency.


8.07 Notice. Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail to the last known address of the Participant if to the
Participant, or, if given to the Company, to the principal office of the
Company, directed to the attention of the Administrative Committee. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark or the receipt for registration or
certification.


8.08 Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Wisconsin.


8.09 Target (Supplemental) Retirement Plan Trust.


(a) The Company shall establish a Trust or Trusts with (an) independent
trustee(s), and shall comply with the terms of the Trust(s). The Company may
transfer to the trustee(s) an amount of cash, marketable securities, or other
property acceptable to the trustee(s) ("Trust Property") determined by
REGAL-BELOIT CORPORATION, in its sole discretion, as it deems necessary or
appropriate. Trust Property so transferred shall be held, managed, and disbursed
by the trustee(s) in accordance with the terms of the Trust(s). To the extent
that Trust Property shall be used to pay the Company's obligations under the
Plan, such payments shall discharge obligations of the Company; however, the
Company shall continue to be liable for amounts not paid by the Trust(s). Trust
Property will nevertheless be subject to claims of the Company's creditors in
the event of bankruptcy or insolvency, and the Participant's rights under the
Plan and Trust(s) shall at all times be subject to the provisions of Section
8.02.


 
Page 76 of 83

--------------------------------------------------------------------------------

 
(b) Upon a Change of Control, Company shall, as soon as possible, but in no
event later than thirty (30) days following the Change of Control, as defined
herein, make an irrevocable contribution to the Trust in an amount that is
sufficient to pay each vested Plan Participant or their Surviving Spouses, the
vested benefits to which Participants or their Surviving Spouses would be
entitled pursuant to the terms of the Plan as of the date on which the Change of
Control occurred. A Participant's or Surviving Spouse's vested benefit shall be
determined pursuant to Section 4.05.







Page 77 of 83

--------------------------------------------------------------------------------




